Fourth Court of Appeals
                                      San Antonio, Texas
                                               July 9, 2018

                                          No. 04-18-00371-CR

                                   IN RE Juan Gabriel CISNEROS

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

         On June 4, 2018, relator filed a pro se petition for writ of mandamus complaining of the
trial court’s refusal to rule on his application for writ of habeas corpus pursuant to Texas Code of
Criminal Procedure 11.08. On July 2, 2018, the respondent replied stating the action taken on
relator’s application. Because relator has received the relief requested in his mandamus petition,
we DISMISS the petition as MOOT. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue
at a later date.

           It is so ORDERED on July 9, 2018.

                                                          _________________________________
                                                          Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2018.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 88-02-02179-CR, styled The State of Texas v. Juan Gabriel Cisneros,
pending in the 79th Judicial District Court, Brooks County, Texas, the Honorable Federico Hinojosa presiding.